Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (2015/0042805) in view of the Examiner Taking Official Notice under MPEP2144.03.

     With respect to claim 1, Okumura teaches  a computer implemented method, along with a processor, for computing software code and data parameters of an automated classifier of objects for authentication purposes, the method comprising:
 obtaining a first set of object items (images in a mask, see para. 83, lines 1-7, para. 85, line 6). Okumura teaches that the objects may be persons, see paragraphs 59-60. The items are used from training  a classifier (para. 83, lines 5-10 and para. 99, lines 5-8).

     Okumura teaches acquiring unit 201 for acquiring with a sensor (camera 36, see para. 100) for digitally representing the object position (see para. 66), the position of the camera  in multiple positions, as illustrated by figure 13, for at least one physical environment, see para. 101, lines 8-12, such that the value of the physical parameters, which may include but are not limited to distance and luminance. 

    Okumura teaches setting unit 202 for selecting a detection algorithm as a signal processing algorithm in the set of unitary algorithms para. 83, line 5 and configuring at least one parameter (luminance, see paragraphs 103 and 104) to produce automated classifier to classify the objects as claimed. 

     What is not taught by  Okumura is the determination of the orientation of the object and the camera. 

     However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to move cameras 36 at different positions within the vehicle to classify the position of the objects having different orientations.  The examiner contends that it would have been predictable for the orientation as well as the position of the object or camera to be used in  the classification components for determining more descriptive qualities of the object. And since, Okumura already uses 

     With respect to claim 2, Okumura  teaches  as a matter of common sense, a range of luminance values 83, 99, 104-107 based on differences in ambient lighting conditions.

     With respect to claim 3, Okumura teaches  different position ranges for the camera (see figure 13 and para. 127).

     With respect to claim 4, Okumura teaches  the determining the change in the position of the object (see paragraphs 66 and 67).

     With respect to claims 5-7, Okumura does not teach the user of a conveyor or robotic arm for changing the position of the camera.   However, Okumura does show that the position  of the camera is changed from within the vehicle. The examiner submits that moving  the camera by a conveyor or robotic source would have been contemplated by the prior art since  the imaging art uses carriages driven by motors for advancing a camera from one position to another.  Instead of using a human hand to move the camera, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have known to replace manual movement with automation. 

     With respect to claim 9,  Okumura teaches wherein a second set of objects (are obstacles), see para. 40, lines 1-4 wherein the first set of objects were (persons), see also paragraphs 59-60. The items are used for training  a classifier (para. 83, lines 5-10 and para. 99, lines 5-8).
     Okumura teaches obtaining a second set of algorithms for the second set of objects, see para. 83, line 5 so that for each algorithm, there is a second  set of configuration parameters, see para. 83, line 4 suitable for executing the algorithm as claimed. 
     Okumura teaches acquiring unit 201 for acquiring with a sensor ( camera 36, see para. 100) for digitally representing the object position (see para. 66), the position of the camera  in multiple positions, as illustrated by figure 13, for at least one physical environment, see para. 101, lines 8-12, such that the value of the physical parameters, which may include but are not limited to distance and luminance. 

    Okumura teaches setting unit 202 for selecting a detection algorithm as a signal processing algorithm in the set of unitary algorithms para. 83, line 5 and configuring at least one parameter (luminance, see paragraphs 103 and 104) to produce automated classifier to classify the objects as claimed. 

     What is not taught by  Okumura is the determination of the orientation of the object and the camera. 

     However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to move cameras 36 at different positions within the vehicle to classify the position of the objects having different orientations.  The examiner contends that it would have been predictable for the orientation as well as the position of the object or camera to be used in  the classification components for determining more descriptive qualities of the object. And since, Okumura already uses feature descriptors for determining the object (person), it would have been predictable for the orientation of the object to be determined using seminal descriptors based upon the detected position. 

     With respect to claim 10, Okumura teaches a reference template signal which is generated from a mask model, see paragraphs 84-86, for generating a configuration parameter for the  unitary digital representation processing.  What is not taught is  that the signal is “self-generated”.  
    The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing  date of the claimed invention,  to substitute one type of template in place of another in order to generate a signal which can be used as a configuration parameter, thereby  facilitating a predictable result of utilization of the parameter in a digital processing algorithm as claimed and demonstrated by Okumura. 
 
     With respect to claim 11, Okumura teaches all of the subject matter upon which the claim depends except for making a selection with a genetic program algorithm for 

     Instead, Okurmura teaches the use of a setting unit 202  for determining a set of parameters which have changed (such as lighting) for the unitary digital processing algorithm as set forth in para. 84. 
     The examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to substitute any and all known means for performing a selection to parameterize the unitary digital processing algorithm. There does not appear to be an advantage of using one selection process over the other, therefore, it would have been obvious that one of ordinary skill in the art to substitute one selection means for that of another to obtain the predictable outcome or result of parameterizing the unitary digital processing algorithm.  

     
                     Claims Objected To As Containing Allowable Matter

Claims 8 and 12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664